     Case 4:18-cv-00099-WTM-CLR Document 224 Filed 08/06/20 Page 1 of 23



                IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


JEMME J. JENKINS, Individually,
and JULIANNE GLISSON,
Administrator of the Estate of
Jimmie L. Alexander, Sr.,

       Plaintiffs,

V.                                         CASE NO. CV418-099


CORIZON HEALTH INC., a Delaware
Corporation; GUY AUGUSTIN,
M.D.; VICTORIA NEILSER, LPN.;
KEVIN TODD, Corporal; MARK
DAMBACH, LPN.; CARL MILTON,
Sergeant; WANDA WILLIAMS,
Lieutenant; DESMOND BRYANT,
Corporal; CHATHAM COUNTY
COMMISSIONERS; JOHN WILCHER,
Sheriff of Chatham County; and
JOHN DOES 1-5;


        Defendants.




                                   ORDER


       Before the    Court   are   Defendants    Corizon   Health,   Inc., Guy

Augustin,    M.D.,    Mark   Dambach,   and     Victoria   Neisler   (^'Corizon

Defendants") Motion to Exclude Testimony of Robert Blais, M.D.

{Doc. 127) and Motion to Strike the Affidavit of Robert Blais,

M.D. (Doc. 198). For the following reasons, Corizon Defendants'

Motion to Strike the Affidavit of Robert Blais, M.D. (Doc. 198) is

DENIED IN PART and GRANTED IN PART and Corizon Defendants' Motion

to Exclude Testimony of Robert Blais (Doc. 127) is DENIED IN PART

and GRANTED IN PART.
   Case 4:18-cv-00099-WTM-CLR Document 224 Filed 08/06/20 Page 2 of 23



                               BACKGROUND


     On May 22, 2016, around 8:30 p.m., Jimmie Alexander, Sr.

(^'Alexander"), a pretrial detainee at Chatham County Detention

Center {^"CCDC") began to experience pain in his right hip and leg.

(Doc. 96 at ^ 15; Doc. 145 at 1 15.) Alexander was evaluated by

Defendant Mark Dambach, a licensed practical nurse (""LPN"), and

Dambach noted that Alexander complained of sudden onset of right

leg pain, that Alexander had a weak thread pedal pulse in his right

foot, and that his blood pressure was elevated. (Doc. 96 at              17-

19; Doc. 145 at     17-19.) Dambach informed Defendant Guy Augustin,

M.D.,    of   Alexander's   symptoms   and   Alexander   was   prescribed

medications to treat the pain and lower his blood pressure. (Doc.

96 at a 26-29; Doc. 145 at       26-29.) However, later that evening,

Alexander crawled into the middle of Unit 6D floor, vomiting on

the floor at some point. (Doc. 96 at          38-39; Doc. 145 at         38-

39.) Dambach responded and checked Alexander's vitals, but did not

otherwise check Alexander's right leg. (Doc. 96 at SISI 41-43; Doc.

145 at SISl 41-43; Doc. 48 at 131.) Alexander was moved to a cell in

Receiving and Discharge ("R&D") for observation during the night.

(Doc. 48 at 133-34.)

        Augustin arrived at CCDC the next day. May 23, at 7:30 a.m.

and spoke with other medical providers at morning conference, and

left CCDC around 8:30 a.m. (Doc. 96 at           73-75; Doc. 145 at

73-75.) Augustin returned later that day and examined Alexander at
      Case 4:18-cv-00099-WTM-CLR Document 224 Filed 08/06/20 Page 3 of 23



approximately 3:00 p.m. on Monday, May 23, 2016. {Doc. 96 at SI 84;

Doc. 145 at SI 84.) During his examination, Augustin noted the

absence of a pulse on the top of the foot and that Alexander's

right lower limb was cool to the touch. (Doc. 45 at 163.) Augustin

ordered Alexander to be taken to the hospital. (Id. at 165-66.)

        Alexander arrived at the Memorial Health University Medical

Center (^"Memorial") emergency room at 5:38 p.m. on May 23. (Doc.

96 at SI 97; Doc. 145 at SI 97.) It was ultimately determined by Dr.

Bhandari,     a     vascular      interventional      radiologist,     that   surgery

would be needed to address the extensive blood clot that had been

found in Alexander's right leg. (Doc. 96 at SISI 100-01; Doc. 145 at

SISI 100-01.) Dr. Avino, a vascular surgeon, began a thrombectomy on

Alexander     at     10:05     p.m.     on   May   23,   2016   and   Alexander   was

transferred from the operating room to the post-anesthesia care

unit ("PACU") for recovery at 11:52 p.m. (Doc. 96 at SISI 103, 104,

106; Doc. 145 at SISI 103, 104, 106). At 7:07 p.m. on May 23, prior

to the thrombectomy, Alexander's potassium level was recorded at

5.1 mmol/L. (Doc. 77, Attach. 1 at 87.) At 4:37 a.m. on May 24,

2016, after surgery, Alexander's potassium level was recorded at

7.3 mmol/L. (Id. at 91.) Alexander's potassium level was reported

to Dr. Moon, the chief resident working that night, and Dr. Moon

and    his   team    went    to   the   PACU   and   found   Alexander   in   cardiac

arrest. (Doc. 96 at SISI            113-14;    Doc. 77, Attach. 1 at 12-13.)

Alexander could not be revived and was declared dead by Dr. Moon
   Case 4:18-cv-00099-WTM-CLR Document 224 Filed 08/06/20 Page 4 of 23



on May 24, 2016 at approximately 5:13 a.m. (Doc. 96 at 5 116; Doc.

90, Attach. 3 at 1.)

     In their complaint. Plaintiffs pursue counts of negligence,

professional      negligence,        wrongful   death,     and    deliberate

indifference to serious medical needs, among other things, due to

the alleged inadequate medical attention Alexander received at

CCDC.    Both   Plaintiffs   and   Defendants   have   retained   experts   to

testify on a variety of subjects. At issue in this order is the

testimony of Robert Blais, M.D. (Doc. 127.)

                             STANDARD OF REVIEW


     The admission of expert testimony is controlled by Federal

Rule of Evidence 702:


     A witness who is qualified as an expert by knowledge,
     skill, experience, training, or education may testify in
     the form of an opinion or otherwise if:
     (a) the expert's scientific, technical, or other
     specialized knowledge will help the trier of fact to
        understand the evidence or to determine a fact in issue;
        (b) the testimony is based on sufficient facts or data;
        (c) the testimony is the product of reliable principles
        and methods; and
        (d) the expert has reliably applied the principles and
        methods to the facts of the case.


The trial judge is assigned ""the task of ensuring that an expert's

testimony both rests on a reliable foundation and is relevant to

the task at hand." Daubert v. Merrell Dow Pharm., Inc., 509 U.S.

579, 597, 113 S. Ct. 2786, 2799, 125 L. Ed. 2d 469 (1993). "As the

Supreme Court made abundantly clear in Daubert, Rule 702 compels

district    courts   to    perform   the   critical    gatekeeping   function
   Case 4:18-cv-00099-WTM-CLR Document 224 Filed 08/06/20 Page 5 of 23



concerning   the    admissibility    of    expert   scientific    evidence."

United States v. Frazier, 387 F.3d 1244, 1260 (11th Cir. 2004)

(internal quotation marks and citation omitted). This gatekeeping

function equally applies to the admissibility of expert technical

evidence. Id.; Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147-

49, 119 3. Ct. 1167, 1174-75, 143 L. Ed. 2d 238 (1999). The Eleventh

Circuit Court of Appeals has explained that district courts fulfill

that function by engaging in a three-part inquiry, considering

whether


     (1) the expert is qualified to testify competently
     regarding the matters he intends to address; (2) the
     methodology by which the expert reaches his conclusions
     is sufficiently reliable as to be determined by the sort
     of inquiry mandated in Daubert; and (3) the testimony
     assists the trier of fact, through the application of
     scientific . . . expertise, to understand the evidence
     or to determine a fact in issue.


Frazier, 387 F.3d at 1260.

     When    a   court   considers   the   reliability   of   a   particular

expert's opinion, it considers, to the extent possible, (1) whether

the expert's theory can be and has been tested; (2) whether the

theory has been subjected to peer review and publication; (3) the

known or potential rate of error of the particular scientific

technique; and (4) whether the technique is generally accepted in

the scientific community. Quiet Tech. DC-8, Inc. v. Hurel-Dubois,

UK, Ltd., 326 F.3d 1333, 1341 (11th Cir. 2003) (citing McCorvey v.

Baxter Healthcare Corp., 298 F.3d 1253, 1256 (11th Cir. 2002)).
     Case 4:18-cv-00099-WTM-CLR Document 224 Filed 08/06/20 Page 6 of 23



These factors ^'do not constitute a definitive checklist or test."


Kumho Tire, 526 U.S. at 150, 119 S. Ct. at 1175 (internal quotation

marks and citation omitted). Rather, the applicability of these

factors    ^Mepends    upon   the     particular   circumstances   of      the

particular case at issue." Id. The same criteria that are used to

assess the reliability of a scientific opinion may be used to

evaluate    the   reliability    of    non-scientific,   experience-based

testimony. Frazier, 387 F.Sd at 1262.

                                    ANALYSIS


I.     CQRIZON DEFENDANTS" MOTION TO STRIKE THE AFFIDAVIT OF ROBERT
       BLAIS, M.D.


       Robert Blais, M.D. (''Dr. Blais") was deposed on February 13,

2019. (Doc. 79 at 1.) On June 4, 2019, Corizon Defendants moved to

exclude the testimony of Dr. Blais (Doc. 127) to which Plaintiffs

responded in opposition (Doc. 171). Plaintiffs attached to their

response an affidavit by Dr. Blais. (Doc. 171, Attach. 2.) Corizon

Defendants have now moved to strike the affidavit filed by Dr.

Blais (Doc. 171, Attach. 2) on the grounds that it is untimely,

contains new opinions, and is unnecessarily cumulative. (Doc. 198

at 1.) Specifically, Corizon Defendants identify Paragraph 9 of

the affidavit in which "Dr. Blais states that it is his opinion

that Mr. Alexander had a high grade or total occlusion beginning

at the time that he began to suffer right hip and leg pain on May

22, 2016" and argue that this opinion differs from Dr. Blais's
   Case 4:18-cv-00099-WTM-CLR Document 224 Filed 08/06/20 Page 7 of 23



deposition      in    which   he   could   not identify     when   the    occlusion

occurred. (Doc. 198, Attach. 1 at 4.)

     The Court notes that Corizon Defendants offer contradictory

positions in their motion. Despite Corizon Defendants' arguments

that the above opinion is a new, previously undisclosed opinion,

Corizon Defendants also state that ^^Plaintiffs' affidavit simply

parrots opinions that Dr. Blais has already rendered in his expert

report and deposition testimony, and it is nothing more than an

attempt    to    bolster      testimony        already   given."   (Id.    at   5.)

Nevertheless, Corizon Defendants maintain that the above opinion

regarding the timing of the total occlusion is a new opinion that

must be stricken. In response. Plaintiffs argue that this is not

a new opinion, that the affidavit elaborates on prior opinions and

cite to Dr. Blais's Rule 26 report in which he stated his opinion

that Alexander's right leg likely became totally occluded during

the time he was left in the observation room. (Doc. 212 at 1.)

     ^^Affidavits from expert witnesses, which are served after the

deadline        for      disclosing         expert       reports     and        also

contain new opinions and/or            restructure       the   original      expert

opinions may be stricken as untimely." Walker v. Yamaha Motor Co.,

No. 613CV15460RL37GJK, 2016 WL 7325525, at *2 (M.D. Fla. Jan. 20,

2016) (citing Corwin v. Walt Disney Co., 475 F.3d 1239, 1252 (11th

Cir. 2007)). See also Cochran v. Brinkman Corp., 2009 WL 4823858,

at *13-15 (N.D. Ga. Dec. 9, 2009). However, '"affidavits, which


                                           7
   Case 4:18-cv-00099-WTM-CLR Document 224 Filed 08/06/20 Page 8 of 23



merely provide further explanation, clarification or justification

for opinions already contained in expert reports and that are used

to combat an attack upon the expert's methodologies have been

allowed." Walker, 2016 WL 7325525, at *2.

     The    Court    finds   that   Dr.   Blais's    affidavit   offers    a   new


opinion to the extent that Dr. Blais now identifies 8:30 p.m. as

the time when the total occlusion occurred. The paragraph that

Corizon Defendants take issue with, paragraph nine, states that:

     Alexander began to complain of right hip and leg pain
     around 8:30 p.m. on May 22, 2016. It is my opinion that
     Alexander had a high grade or total occlusion beginning
     at that time and that the sudden severe pain he was
     reporting was likely the result of tissue injury. . . .
     While neither I nor anyone else can determine an exact
     time   when Alexander's total occlusion occurred, I can
     state with a reasonable degree of medical certainty that
     Alexander's right leg tissue was likely becoming
     nonviable during the early morning hours of May 23^^,
     probably between 2:30-5:30 a.m., while he was locked in
     the observation cell by himself.

(Doc. 171, Attach. 2 at 4-5.)

     First,    the    Court   does   not    strike    the   paragraph     in   its

entirety. The Court finds that Dr. Blais's opinion generally that

Alexander began to suffer from the ischemic event at 8:30 p.m. is

consistent with his Rule 26 report and his deposition testimony.

In his Rule 26 report. Dr. Blais opined that Alexander ''suffered

from ischemia of his right leg, beginning in the early evening of

May 22, 2016," and that "[i]t is my opinion that Mr. Alexander's

right leg suffered severe injury and likely became totally occluded
    Case 4:18-cv-00099-WTM-CLR Document 224 Filed 08/06/20 Page 9 of 23



during the time he was left in the observation room." (Doc. 79,

Attach. 2 at 2,     4.) This    is also consistent     with   Dr.    Blais's

supplemental report in which he listed his opinions and included

an opinion that ^^Alexander had right leg ischemia beginning on

night of May 22"<^." (Doc. 79, Attach. 3 at 1.) The Court finds that

this opinion is also consistent with Dr. Blais's deposition in

which he testified that he could not say when the total obstruction

occurred, but that ^^in all likelihood, it started at one point and

the symptoms gradually progressed that at some point when he had

a   total obstruction, they      were   critical.   I can't   give    you   a

timeline on that." (Doc. 79 at 52.) This opinion is consistent

with Dr. Blais's opinions, stated above, that the ischemic event

began on the evening on May 22 but he cannot opine on the exact

time of total occlusion. Thus, Dr. Blais may testify as to when

the ischemic event began, the progress of that event and the

concomitant tissue death as set out in his deposition. Rule 26

report, and affidavit.

      However, to the extent that Dr. Blais is now opining that the

total occlusion occurred at 8:30 p.m., such opinion is new or

contradictory and must be excluded. As stated above. Dr. Blais

testified in his deposition that he could not give a timeline on

when the total occlusion occurred but that it was likely overnight

in the observation cell. (Doc. 79 at 52; Doc. 79, Attach. 2 at 2,

4.) Despite his statement that he cannot ^^determine an exact time
  Case 4:18-cv-00099-WTM-CLR Document 224 Filed 08/06/20 Page 10 of 23



when Alexander's total occlusion occurred," Dr. Blais opines in

his affidavit that Alexander had a high grade or total occlusion

beginning at 8:30 p.m. on May 22, 2016. {Doc. 171, Attach. 2 at 4-

5.) "'[A] party may not rely on untimely-disclosed expert opinions

contained in an affidavit." Daggett v. United States, No. 08-

21026-CIV,   2010    WL   11553196,       at   *1    (S.D.   Fla.   Feb.       4,   2010)

(collecting cases). See also Travelers Prop. Cas. Co. of Am. v.

All-S. Subcontractors, Inc., No. CV 17-0041-WS-B, 2018 WL 1787883,

at *10 (S.D. Ala. Apr. 13, 2018) (''There is ample authority for

the   proposition    that    untimely          expert    opinions       submitted      by

supplemental report or affidavit are impermissible. It is equally

true, however, that such affidavits are typically allowed if they

do not offer new expert opinions but simply clarify or explain

previously   given    opinions.").         As       stated   above.      Dr.    Blais's

affidavit is stricken only to the extent that he now specifically

identifies the time of the total occlusion.


      Corizon Defendants also seek to exclude Dr. Blais's affidavit

on the basis that the rest of the affidavit is cumulative and

simply restates the same opinions set forth in Dr. Blais's written

report and deposition. (Doc. 198, Attach. 1 at 6.) The Court is

not persuaded. First, Federal Rule of Evidence 403 does permit a

court to "exclude relevant evidence if its probative value is

substantially   outweighed     by     a    danger       of   one   or   more    of    the

following: unfair prejudice, confusing the issues, misleading the


                                          10
     Case 4:18-cv-00099-WTM-CLR Document 224 Filed 08/06/20 Page 11 of 23



jury,     undue   delay,   wasting   time,    or   needlessly   presenting

cumulative evidence." Corizon Defendants claim that ^'unnecessarily

similar and cumulative expert testimony may create a risk that the

jury will resolve differences in expert opinion by focusing on the

quantities of each opinion rather than by giving fair consideration

to the quality and credibility of each opinion." (Doc. 198, Attach.

1 at 7.) However, at this stage in the case, the parties have

presented various motions for summary judgment and the concern

that a jury may weigh expert opinions by the quantity of the

opinions, rather than the quality, is premature. Additionally, the

case cited by Corizon Defendants in support of this argument. Royal

Bahamian Ass'n, Inc. v. QBE Ins. Corp., No. 10-21511-CIV, 2010 WL

4225947, at *2 (S.D. Fla. Oct. 21, 2010), concerned the situation

in    which numerous experts testify on the same topic, not the

situation here where the expert filed an affidavit on the same

opinions that he stated in his Rule 26 report and deposition.

Ultimately, the Court does not find that it needs to exclude Dr.

Blais's affidavit as needlessly cumulative. Corizon Defendant's

Motion to Strike (Doc. 198) is GRANTED IN PART and DENIED IN PART.

Dr. Blais may still testify about when the ischemic event began

and the progression of tissue death, to the extent permitted below,

but Dr. Blais cannot offer an opinion that the total occlusion

occurred at 8:30 p.m.




                                      11
  Case 4:18-cv-00099-WTM-CLR Document 224 Filed 08/06/20 Page 12 of 23



II.   CORIZON DEFENDANTS^   MOTION TO EXCLUDE THE TESTIMONY OF ROBERT
      BLAIS, M.D.

      Corizon Defendants also seek to exclude the testimony of Dr.

Blais. (Doc. 127.) According to Dr. Blais's expert report, he is

a practicing vascular surgeon in Delray Beach, Florida who has

been practicing vascular surgery since 1976. {Doc. 79, Attach. 2

at 2.) Dr. Blais offers a number of opinions in this case, however,

Corizon Defendants primarily take issue with his opinions that

Defendants Augustin, Dambach, and Neisler breached the standard of

care in their treatment of Alexander and his opinions regarding

the standard of care for licensed practical nurses and correctional

health providers. (Doc. 127, Attach. 1 at 10-11.) Plaintiffs have

responded in opposition. (Doc. 171.)

      A.   Dr.   Blais^s   Standard    of   Care   Opinion   for   Licensed
           Practical Nurses


      Corizon Defendants argue that Dr. Blais does not meet the

requirements under Georgia law to testify regarding the standard

of care applicable to licensed practical nurses C'LPNs"). (Doc.

127, Attach. 1 at 14-15.) In response. Plaintiffs generally contend

that Dr. Blais is able to provide a LPN standard of care opinion,

that the inability of Dr. Blais to opine as to the ^'LPN scope of

care is not surprising," because ^^Blais is not a lawyer," and that

if Dr. Blais is excluded. Dr. Reese must be similarly excluded.

(Doc. 171 at 16-18.)




                                      12
  Case 4:18-cv-00099-WTM-CLR Document 224 Filed 08/06/20 Page 13 of 23



      The Court finds that Dr. Blais is not qualified to opine on

the   standard   of   care   for   LPNs.    Pursuant    to     O.C.G.A.    §   24-7-


702(c)(2)(D),

      an expert who is a physician and, as a result of having,
      during at least three of the last five years immediately
      preceding the time the act or omission is alleged to
      have occurred, supervised, taught, or instructed nurses,
      nurse   practitioners,    certified   registered   nurse
      anesthetists, nurse midwives, physician assistants,
      physical therapists, occupational therapists, or medical
      support staff, has knowledge of the standard of care of
      that health care provider under the circumstances at
      issue shall be competent to testify as to the standard
      of that health care provider.

      Dr.   Blais   testified   that   he   did   not   know    a   lot   about   the

training for LPNs other than what he had seen in his clinical

practice, that in his clinical practice, he had minimal interaction

with LPNs, and that he does not know whether LPNs are legally able

to reach a nursing diagnosis. (Doc. 79 at 28, 29.) Dr. Blais

testified as follows:


      Q. And in your experience, how much of your practice was
      spent in or acting with LPNs?

      A. Pretty minimal because they are at the lower end of
      the hierarchy for nursing. And most of my actual
      interaction would be with the registered nurse at the
      time.


      Q. Between 2011 and 2016, can you tell us what percentage
      of your professional time, either in the office or the
      facility setting, was spent interacting with and working
      with LPNs?


      A. Well, on the floor, they were there, and for 43 years,
      I've   had   some  interaction   with   this   particular
      specialty.




                                       13
  Case 4:18-cv-00099-WTM-CLR Document 224 Filed 08/06/20 Page 14 of 23



(Id. at 28.) When asked ''[s]o what did the standard of care for a

licensed practical nurse require [Defendant Dambach] to do that he

did not do?" Dr. Blais answered that         don't    know how to answer


a question in that exact form. It is too variable." (Doc. 79 at

32.) Additionally, he testified as follows:

     Q. In your experience, what do you rely on the licensed
     practical nurses to do?

     A. I'm not really sure how to answer that. Because they
     don't give medicines. They don't do injections. They are
     generally not called upon to make clinical decisions in
     a hospital setting. That is my only association. So I
     know very little about that.

     Q. So when you have LPNs on the floor seeing your
     patients, what is your understanding of what they are
     doing for those patients?

     A. They take their blood pressure, they check their pulse
     and almost just like a caretaker as much. It's very
     little actual medical delivery by the LPN and almost
     zero medical assessment by the LPN.

(Doc. 79 at 30.)

     In   his   deposition.   Dr.   Blais stated    that   he   had little

experience working with LPNs, much less supervising them, and was

not aware of their scope of practice, e.g. whether they give

nursing diagnoses. Although Dr. Blais has had a long career as a

doctor and was able to generally describe what LPNs do, the Court

does not find this sufficient to demonstrate that for three of the

five years prior to the events at issue in this case. Dr. Blais

"supervised, taught, or instructed" LPNs.          See Bonds v. Nesbitt,

322 Ga. App. 852, 858, 747 S.E.2d 40, 46 (Ga. Ct. App. 2013)


                                    14
  Case 4:18-cv-00099-WTM-CLR Document 224 Filed 08/06/20 Page 15 of 23



      ^But a minimum level of knowledge in the area in which the

opinion is to be given is insufficient; instead, an expert must be

both    familiar    with   the   standard      of    care    at   issue   and      also


demonstrate specific experience in the relevant practice area.' "

(quoting Dawson v. Leder, 294 Ga. App. 717, 719, 669 S.E.2d 720

(Ga. Ct. App. 2008)); Anderson v. Mountain Mqmt. Servs., Inc., 306

Ga. App. 412, 417, 702 S.E.2d 462, 466 (Ga. Ct. App. 2010); Pendley

V. S. Reg'l Health Sys., Inc., 307 Ga. App. 82, 89, 704 S.E.2d

198, 203 (Ga. Ct. App. 2010).

       Finally,    Plaintiffs     also    discuss      their      challenge     of    a

different expert. Dr. Reese, and contend that ^'if Blais is excluded

from providing testimony on the LPN standard of care, then Reese

must also be excluded" as ^^Reese is less qualified than Blais to

testify on the LPN standard of care." (Doc. 171 at 18.) This Court

does not rule on Daubert motions and motions to exclude by weighing

the comparative experience and qualifications of experts against

one     another     but,    instead,      by        examining      each     expert's

qualifications as challenged. Accordingly, for the reasons stated

above, Corizon Defendant's motion to exclude the standard of care

opinions by Dr. Blais for LPNs is GRANTED.

       B.   Dr. Blais's Qualifications to Opine on the Standard of
            Care Applicable to Healthcare Providers in a Correctional
            Medicine Setting

       Corizon     Defendants    next    contend      that   Dr.    Blais     is     not

qualified to testify as to the standard of care applicable to


                                         15
    Case 4:18-cv-00099-WTM-CLR Document 224 Filed 08/06/20 Page 16 of 23



healthcare providers in a correctional setting because he does not

have experience practicing medicine in a correctional setting.

(Doc. 127, Attach. 1 at 15.) In response. Plaintiffs argue that

Dr.   Blais's   lack    of       experience    in   a   correctional   setting     is

irrelevant because the community standard applies both generally

and at the CCDC. (Doc. 171 at 19.)

      The Court is not persuaded that Dr. Blais is unqualified to

testify as to the standard of care of Defendants Augustin and

Corizon purely because he has not provided medical treatment in a

correctional facility. In McDowell v. Brown, 392 F.Sd 1283, 1296

(11th Cir. 2004), the defendant correctional healthcare provider

argued that the plaintiff's experts did ''not possess the education,

training, or experience that would qualify them to testify against

a jail nurse." The Eleventh Circuit disagreed and, after noting

that an expert's opinion stemmed from "a knowledge of medical care,

not jail policies," found that "[t]he standard of care applicable

to nurses is universal, and does not diminish when the setting is

a   jail   rather   than     a    hospital." McDowell,        392   F.3d   at   1296.

Additionally,       a   court      in   this    district,      after   considering

McDowell, remained "unpersuaded that correctional medicine is a

medical    specialty       thereby      requiring       the   exclusion    of   [the

expert.]" Anderson v. Columbia Cty., Ga., No. CV 112-031, 2014 WL

8103792, at *10 (S.D. Ga. Mar. 31, 2014). This Court agrees with

the reasoning set forth in Anderson on this point. See also Maley


                                          16
  Case 4:18-cv-00099-WTM-CLR Document 224 Filed 08/06/20 Page 17 of 23



V. Corizon Health, Inc., No. CV416-060, 2018 WL 797441, at *2 (S.D.

Ga. Feb. 8, 2018). Accordingly, Corizon Defendants' motion on the

ground that Dr. Blais is unqualified due to his lack of experience

in correctional medicine is DENIED.


     C.   Dr. Blais's Causation Opinions

     Corizon Defendants finally argue that Dr. Blais's causation

opinion is a basic ^^earlier treatment is better" opinion that is

inadmissible. (Doc.    127,   Attach.   1   at   16.) Corizon   Defendants

contend that Dr. Blais's opinion only offers ^^the vague opinion

that the delay was    ^a cause' or      ^contributed' to the outcome."

(Id. at 17.) In response. Plaintiffs argue that Defendant Corizon's

equation of Dr. Blais's opinion with the inadmissible ^'the earlier

the better" opinion barred in McDowell is in error because Dr.

Blais cites to medical evidence that supports a conclusion that

treatment for acute ischemic leg is time sensitive and that earlier

treatment is necessary to prevent tissue death. (Doc. 171 at 20.)

     The Court finds that Dr. Blais's causation opinion is not an

inadmissible ^'the earlier the better" opinion. In McDowell, the

Eleventh Circuit affirmed the exclusion of three experts' opinions

on the grounds that their theories were inadmissible ^'the earlier,

the better," opinions. 392 F. 3d at 1299.

     First, in McDowell, Dr. Merinkangas held the opinions that

"early treatment of a patient with spinal epidural abscess reduced

neurological damage," and that the four-hour delay by the Grady


                                   17
  Case 4:18-cv-00099-WTM-CLR Document 224 Filed 08/06/20 Page 18 of 23



defendants caused the plaintiff's injuries. 392 F.3d at 1299. He

based these theories on common sense and the universal axiom that


expedited treatment is preferable to delayed treatment. Id. As to

the first opinion, the Eleventh Circuit agreed with the district

court's exclusion     because a   general   understanding that earlier

treatment is better would be within the knowledge of jurors and

has nothing to do with causation. Thus, a theory that earlier

treatment is better ^^adds nothing absent some testimony connecting

the delay to the causation or aggravation of an injury." Id. at

1300. As to the second opinion, the Eleventh Circuit also agreed

that the opinion failed the Daubert analysis because the expert

could not identify any empirical data, survey, study, or literature

to support his theory save one study that discussed the delay that

was nearly double the delay at issue in the case. Id. Thus, because

the expert would have to ^^leap" from the study's conclusions to

his own theory, the opinion        was   unreliable. Id.    Finally, the

Eleventh Circuit noted that Dr. Merinkangas ''simply made a blanket

statement that the delay caused the paralysis, but gave no opinion

as to whether the sum of the delays compounded [the plaintiff's]

injuries, or if just one delay created the damage" and, therefore,

"it [was] impossible to mete out whether the initial delay at the

Jail contributed to the cause at all." Id.


     The   Eleventh   Circuit   also   affirmed   the   exclusion   of   Dr.

Darouiche's opinion that the plaintiff would have suffered less


                                   18
  Case 4:18-cv-00099-WTM-CLR Document 224 Filed 08/06/20 Page 19 of 23



injury had he been treated earlier. Id. at 1301. Dr. Darouiche's

theory was based on his past experience and training with spinal

patients and his observation that a more rapid progression of

neurological damage           indicated      that earlier treatment          would    be

successful.       Id.   at   1300.     The    Eleventh    Circuit    noted   that    Dr.


Darouiche ^'frequently explained that his causation theory lacked

empirical evidence or scientific support, and he acknowledged an

absence of studies which assess surgery at the four, eight, twelve,

eighteen, or twenty-four hour time intervals," and instead relied

upon "medical logic." Id. at 1300-01. Dr. Darouiche's opinions

were excluded because they were "more of a guess than a scientific

theory" and that, while Daubert permits experts to draw conclusions

from existing data, there was no existing data upon which to draw.

Id. at 1301. Finally, Dr. Gower's opinion that the plaintiff would

have    recovered       faster   had    he     received    earlier    treatment      was

properly excluded because Dr. Gower could not point to scientific

studies or reports to support this theory and the facts of case

did not even fit his own theory. Id.

        Defendants argue that "Dr. Blais only offers the vague opinion

that the delay was 'a cause' or 'contributed' to the outcome. Dr.

Blais     could     not      specify    which     delay     contributed,      how     it

contributed, in what quantity, or how Mr. Alexander's specific

outcome after surgery would                  have been different." (Doc. 127,

Attach. 1 at 17.) The Court disagrees. The situation in McDowell


                                             19
  Case 4:18-cv-00099-WTM-CLR Document 224 Filed 08/06/20 Page 20 of 23



is not present here. Dr. Blais provides specific support for his

opinion and is able to tie the existing data to his conclusions

about the delay.

     First, the Court finds that Dr. Blais does state ''which delay"

and how that delay contributed to Alexander's outcome. Dr. Blais

states in his Rule 26 report that "[t]he delay of 20.5 hours was

a significant cause of the severe condition of Alexander's right

leg . . . during such an extended period of time, an ischemic lower

extremity will suffer severe tissue injury." (Doc. 208, Attach. 1

at 3.) He further explains that the lack of blood flow causes

tissue to     die thereby increasing           acid   and   potassium that can

contribute to cardiac arrest, that with a total occlusion, the

time could be as short as 5-6 hours before permanent damage occurs,

and cites to peer reviewed articles that discuss the progression

and severity of acute limb ischemia. (Id.) Thus, unlike the experts

in McDowell, Dr. Blais has not simply opined that Alexander should

have been treated earlier but, through his testimony, "connect[ed]

the delay to the causation or aggravation of an injury." Id. at

1300.


        Further,   Dr.   Blais   relies   on    and cites to     peer   reviewed

sources that affirm that the urgency of acute limb ischemia. In

"Acute Limb Ischemia," by Mark A. Creager, John A. Kaufman, and

Michael S. Conte, the authors state that "[u]rgent recognition [of

acute limb ischemia] with prompt revascularization is required to


                                      20
  Case 4:18-cv-00099-WTM-CLR Document 224 Filed 08/06/20 Page 21 of 23



preserve limb viability in most circumstances." (Doc. 171, Attach.

3 at 1.) The authors also discuss the appropriate treatments and

how that relates to the stages of acute limb ischemia. (Id. at 3.)

An article in the Journal of Vascular Surgery also discusses the

clinical classification of acute limb ischemia and three stages or

levels of severity. (Doc. 171, Attach. 4 at 2.) The article states

that ^'rapid diagnosis of the severity of acute limb ischemia and

its probable cause is an urgent matter. Time to diagnosis and

successful outcome of treatment are inversely related." (Id. at

3.) Another article, written by Jamie R. Santistevan and published

in Emergency Medicine Clinics of North America, states that acute

limb ischemia '^is a time-sensitive condition," in which a diagnosis

and definitive management are necessary to ^^prevent loss of life

or limb." (Doc. 171, Attach. 5 at 2.) Thus, unlike the experts in

McDowell, who based their causation opinions on ^'logic" and ''common

knowledge," Dr. Blais's opinion-that delay in diagnosing acute

limb ischemia and receiving medical treatment caused unnecessary

tissue injury—is supported by these articles.

     Moreover, Dr. Blais connects his causation opinion to the

facts and    uses the existing data to support and develop his

opinion.    Dr. Blais discusses    when Alexander began exhibiting

symptoms of acute limb ischemia, how and why tissue suffers injury

due to a delay in treatment, what treatments may be provided to

address acute limb ischemia, and that the severity of the acute



                                   21
  Case 4:18-cv-00099-WTM-CLR Document 224 Filed 08/06/20 Page 22 of 23



limb ischemia impacts the patient's prognosis. (Doc. 79, Attach.

2 at 4-5.) Thus, unlike the experts in McDowell,                  Dr. Blais's

causation testimony is significantly more developed and supported

and is not a vague ^'the earlier, the better" causation opinion.

See   Chesnut   v.   United   States,    No.    617CV00079GFVTHAI,      2019   WL

6879739, at *5 (E.D. Ky. Dec. 17, 2019) (declining to exclude an

expert's causation opinion concerning an ischemic lower extremity

as an improper ^^the earlier, the better" causation opinion under

McDowell because the expert was not engaging in pure speculation

but ^'giving his opinion, based on personal practical experience

and relevant medical literature, that the condition worsens over

time such that diagnosis of the condition even a day earlier can

materially change the ultimate outcome."); Beltran v. NCL Corp.,

Ltd., No. 13-24566-CIV, 2017 WL 4270618, at *5 (S.D. Fla. Sept.

26, 2017) (distinguishing McDowell and finding that the experts'

causation opinions were supported by medical literature and were

connected to the existing data); Drake v. United States, No. 5:07-

CV-707-VEH, 2009 WL 10703258, at *10 (N.D. Ala. Feb. 6, 2009);

Presley v. City of Blackshear, No. CV507-094, 2008 WL 11417553, at

*3 (S.D. Ga. Nov. 20, 2008) (distinguishing McDowell and finding

that the expert's testimony was ^""more than simply stating that

earlier   treatment"    because    the       testimony   linked   the   alleged

negligent treatment to the injury suffered). Accordingly, Corizon




                                        22
  Case 4:18-cv-00099-WTM-CLR Document 224 Filed 08/06/20 Page 23 of 23



Defendants' motion on this ground is DENIED. Dr. Blais's causation

opinion is not excluded.

                               CONCLUSION


     For   the   foregoing   reasons,   Corizon   Defendants'   Motion to

Strike the Affidavit of Robert Blais, M.D. (Doc. 198) is DENIED IN

PART and GRANTED IN PART and Corizon Defendants' Motion to Exclude


Testimony of Robert Blais (Doc. 127) is DENIED IN PART and GRANTED

IN PART.


     SO ORDERED this ^day of August 2020.

                                  WILLIAM T. MOORE, JBT
                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF GEORGIA




                                   23
